Order entered August 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00134-CR

                                HAMID SHOHREH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82213-2013

                                            ORDER
       The Court GRANTS appellant’s August 5, 2014 motion seeking an abatement of the

appeal and remand to the trial court for preparation of the trial court’s findings of fact and

conclusions of law on appellant’s motion in arrest of judgment and motion for new trial.

       This appeal is ABATED to allow the trial court to file its findings of fact and conclusions

of law. The appeal shall be reinstated THIRTY DAYS from the date of this order or when the

findings and conclusions are received, whichever is earlier.


                                                      /s/      LANA MYERS
                                                               JUSTICE